Title: From James Madison to Albert Gallatin, 12 October 1807
From: Madison, James
To: Gallatin, Albert



Sir.
Department of State, October 12th. 1807.

I have the honor to request that you cause a warrant to be issued, payable out of the appropriations for Mediterranian purposes, for five thousand dollars, in favor of James Davidson, he being the holder of the enclosed bill drawn by Tobias Lear, Consul General of the United States, at Algiers, and dated the 13th. of February last:  the said Lear to be charged accordingly on the Books of the Treasury.  I am &c.

James Madison.

